PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MOORE, Jesse, G.
Application No. 16/155,045
Filed: 9 Oct 2018
For: PARTIALLY ASSEMBLED KNOTLESS SUTURE CONSTRUCT

:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition under 37 CFR 1.59(b), filed November 15, 2021, to expunge information from the above-identified application.  

The petition is DISMISSED.

Petitioner requests that the (a) certification of micro entity, (b) specification, (c) claims, (d) abstract, and (e) drawings, filed on November 9, 2021, be expunged from the above identified application. The petition submits that this document was unintentionally submitted in the above-identified application.  

The USPTO is precluded from addressing the petition on the merits as the petition is not properly signed in accordance with 37 CFR 1.4(d)(2)(i), which provides:

The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./).

While the petition includes a typed name on a signature line, the S-signature is not inserted between a first single forward slash mark before and a second single slash mark after the S-signature.

Petitioner is advised as a courtesy of the following information concerning expungement of information from an application: 





(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in the Manual of Patent Examining Procedure (MPEP) § 724.05 II. This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

If a patent has already issued, the Office cannot expunge the documents prior to the issuance of any patent on the application in issue, as required by item (A). Even when information has been removed from USPTO records, the Office cannot ensure that parties outside the USPTO do not already have copies of information previously publicly available from the USPTO.  

Petitioner should also note that, as discussed in MPEP § 724.05 III, electronically filed papers (e.g., via EFS-Web) are not considered to have been submitted in an incorrect application even though the identifying information in the heading of the papers may be directed toward a different application.




/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET